    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 1 of 11 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


 RUDY LOPEZ                                       )   CASE NO.
 5360 Ryebrook Avenue                             )
 Galloway, OH 43119                               )   JUDGE
                                                  )
 on behalf of himself and all others similarly    )
 situated,                                        )   PLAINTIFF’S CLASS AND
                                                  )   COLLECTIVE ACTION
            Plaintiff,                            )   COMPLAINT
                                                  )
            vs.                                   )   (Jury Demand Endorsed Herein)
                                                  )
 SILFEX, INC.                                     )
 c/o Statutory Agent CT Corporation System        )
 4400 Easton Commons Way, Suite 125               )
 Columbus, OH 43219                               )
                                                  )
            Defendant.                            )

       Now comes Plaintiff Rudy Lopez, by and through undersigned counsel, and for his

Complaint against Silfex, Inc. (“Silfex” or “Defendant”), states and alleges the following:

                                         INTRODUCTION
       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly situated employees, for all hours worked, including overtime compensation in violation

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action”

pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage Standards

Act (“OMFWSA”), R.C. § 4111.03.

                                  JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).
    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 2 of 11 PAGEID #: 2




       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       5.      At all times relevant herein, Plaintiff was a citizen of the United States and a

resident of Franklin County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant was a foreign corporation, organized and

existing under the laws of the State of Delaware, licensed to conduct business in the State of Ohio,

including 1000 Titus Rd, Springfield, Ohio s45502.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.




                                                 2
     Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 3 of 11 PAGEID #: 3




       12.    Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       13.     Defendant manufactures silicon components and assemblies for its customers.

       14.     Defendant employed Plaintiff between October 2019 and February 2021 as a

manufacturing employee at its Springfield, Ohio manufacturing facility.

       15.     Other similarly situated employees were employed as manufacturing employees at

Defendant’s manufacturing facilities in Ohio.

       16.     Defendant classified Plaintiff and other similarly situated manufacturing employees

as non-exempt employees.

       17.     Defendant paid Plaintiff and other similarly situated employees on an hourly basis.

       18.     Plaintiff and other similarly situated manufacturing employees frequently worked

over 40 hours per week.

       19.     Plaintiff worked on average 40 to 48 hours per week.

                             (Failure to Pay for All Hours Worked)

       20.     Plaintiff and other similarly situated manufacturing employees were only paid for

work performed between their scheduled start and stop times and were not paid for the following

work performed before and after their scheduled start and stop times: a) walking to their assigned

area of the manufacturing floor; b) speaking with employees on the previous shift to obtain

information that was/is necessary for them to perform their manufacturing work; and/or c)

performing their manufacturing work.

       21.     The time Plaintiff and other similarly situated manufacturing employees spent a)

walking to their assigned area of the manufacturing floor; b) speaking with employees on the



                                                  3
     Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 4 of 11 PAGEID #: 4




previous shift to obtain information that was/is necessary for them to perform their manufacturing

work; and/or c) performing their manufacturing work was an integral and indispensable part of

their principal activities, was required by Defendant, and was performed for Defendant’s benefit.

       22.      Speaking with employees on the previous shift to obtain information that was/is

necessary for them to perform their manufacturing work; and/or performing their manufacturing

work are intrinsic elements of their principal activities and ones with which Plaintiff and other

similarly situated manufacturing employees cannot dispense if they are to perform their principal

activities.

        23.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent a) walking to their assigned area of the manufacturing floor; b) speaking with employees

on the previous shift to obtain information that was/is necessary for them to perform their

manufacturing work; and/or c) performing their manufacturing work.

       24.      The amount of time Plaintiff and other similarly situated manufacturing employees

spent on this required and unpaid work amounted to approximately 15 to 30 minutes per day.

        25.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees were not compensated for all of the time they worked, including

all of the overtime hours they worked over 40 each workweek.

                 (Failure to Include Shift Differential In Overtime Calculations)

        26.     Defendant paid Plaintiff and other similarly situated manufacturing employees a

shift differential.

        27.     At times relevant herein, Defendant failed to include the shift differential paid to

Plaintiff and other similarly situated manufacturing employees in their regular rate of pay for

purposes of calculating their overtime compensation.



                                                 4
    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 5 of 11 PAGEID #: 5




       28.     As a result of Defendant’s failure to include shift differentials in the calculation of

overtime compensation, Plaintiff and other similarly situated employees were denied significant

amounts of overtime compensation.

                    (Failure to Include Bonuses in Overtime Calculations)

       29.     Defendant also paid Plaintiff and other similarly situated manufacturing employees

bonuses.

       30.     Defendant announced to Plaintiff and other similarly situated manufacturing

employees that it would pay bonuses in advance of paying the bonuses.

       31.     Defendant also had a custom of paying bonuses to Plaintiff and other similarly

situated manufacturing employees.

       32.     At all times relevant herein, however, Defendant failed to include the bonuses paid

to Plaintiff and other similarly-situated manufacturing employees in their regular rate of pay for

purposes of calculating their overtime compensation.

       33.     As a result of Defendant’s failure to include bonuses in the calculation of overtime

compensation, Plaintiff and other similarly-situated employees were denied significant amounts

of overtime compensation.

                              (Failure to Keep Accurate Records)

       34.     Defendant failed to make, keep and preserve accurate records of the unpaid

overtime worked by Plaintiff and other similarly-situated manufacturing employees.

                            (Defendant Willfully Violated the FLSA)

       35.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.




                                                 5
    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 6 of 11 PAGEID #: 6




                          COLLECTIVE ACTION ALLEGATIONS

       36.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       37.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member is composed of and defined as follows:

             All former and current hourly non-exempt manufacturing employees of
             Silfex between February 22, 2018 and the present.
       38.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least one thousand persons.

       39.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.               Plaintiff is

representative of those other employees and are acting on behalf of their interests as well as his

own in bringing this action.

       40.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       41.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)


                                                  6
    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 7 of 11 PAGEID #: 7




on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

              All former and current hourly non-exempt manufacturing employees of
              Silfex between February 22, 2019 and the present.

        42.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least one thousand persons.

        43.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  manufacturing employees for hours worked in excess of 40 each
                  workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. § 4111.03
                  and § 4111.10.

        44.      The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by

Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.

        45.      Named Plaintiff will fairly and adequately protect the interests of the Ohio Class.

His interests are not antagonistic to, but rather are in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this

case.

        46.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine




                                                  7
     Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 8 of 11 PAGEID #: 8




Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          47.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                           COUNT ONE
                             (Fair Labor Standards Act Violations)
          48.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          49.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. § 207, 29 C.F.R. 778.111.

          50.   Defendant’s practice and policy of failing to include shift differentials earned by

Plaintiff and other similarly-situated manufacturing employees in the calculation of their overtime

compensation violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. § 778.203, and 29 C.F.R. §

778.207.

          51.   Defendant’s practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated manufacturing employees in the calculation of their overtime

compensation violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 778.208-.209.

                                                  8
    Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 9 of 11 PAGEID #: 9




          52.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated manufacturing

employees violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 516.2(a)(7).

          53.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          54.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          55.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          56.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. § 4111.03.

          57.   Defendant’s practice and policy of failing to include shift differentials earned by

Plaintiff and other similarly-situated manufacturing employees in the calculation of their overtime

compensation violated the OMFWSA, R.C. § 4111.03.

          58.   Defendant’s practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated manufacturing employees in the calculation of their overtime

compensation violated the OMFWSA, R.C. § 4111.03.

          59.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

                                                 9
   Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 10 of 11 PAGEID #: 10




        60.       As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the OMFWSA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the classes he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the classes he represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the classes he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the classes he represents attorneys’ fees, costs, and

disbursements; and




                                                   10
   Case: 3:21-cv-00061-TMR Doc #: 1 Filed: 02/23/21 Page: 11 of 11 PAGEID #: 11




       G.     Award Plaintiff and the classes he represents further and additional relief as this

Court deems just and proper.


                                                     Respectfully submitted,

                                                     /s/ Anthony J. Lazzaro
                                                     Anthony J. Lazzaro (0077962 )
                                                     Lori M. Griffin (0085241)
                                                     Chastity L. Christy (0076977)
                                                     The Lazzaro Law Firm, LLC
                                                     The Heritage Bldg., Suite 250
                                                     34555 Chagrin Boulevard
                                                     Moreland Hills, Ohio 44022
                                                     Phone: 216-696-5000
                                                     Facsimile: 216-696-7005
                                                     lori@lazzarolawfirm.com
                                                     chastity@lazzarolawfirm.com
                                                     anthony@lazzarolawfirm.com


                                                     Shannon M. Draher (0074304)
                                                     Hans A. Nilges (0076017)
                                                     7266 Portage Street, N.W., Suite D
                                                     Massillon, OH 44646
                                                     Telephone:    (330) 470-4428
                                                     Facsimile:    (330) 754-1430
                                                     Email:        sdraher@ohlaborlaw.com
                                                                   hans@ohlaborlaw.com



                                                     Attorneys for Plaintiff


                                        JURY DEMAND


                 Plaintiff hereby demands a trial by jury on all issues so triable.


                                                     /s/ Anthony J. Lazzaro
                                                     One of the Attorneys for Plaintiff




                                                11
